Citation Nr: 0630215	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-05 198	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for recurrent neck 
sprain with degenerative changes, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from December 1980 to December 
1983 and from September 1985 to September 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2004, the RO granted service connection for 
radiculopathy of the right and left upper extremities, each 
evaluated as 20 percent disabling under the recently revised 
provisions of Diagnostic Code 5293, which allow for separate 
evaluation of the neurological complications of neck strain.  
The veteran has not expressed any disagreement with the 
separate 20 percent ratings; therefore, there is no need for 
further action on those issues.  The case has been returned 
to the Board following the completion of development made 
pursuant to its February 2006 remand.


FINDING OF FACT

The veteran's service-connected cervical spine disability is 
primarily manifested by severe limitation of motion; the 
spine is not ankylosed and there is nothing in the record to 
suggest that there is severe intervertebral disc syndrome 
(IDS) with recurring attacks and little intermittent relief 
or incapacitating episodes of IDS requiring prescribed bed 
rest.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's recurrent neck sprain, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5290 (as in effect prior to September 26, 2003); 38 
C.F.R. § 4.71a, DCs 5235-5243 (effective from September 26, 
2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
not provided notice consistent with the VCAA prior to the 
initial RO decision in September 2000, because the VCAA had 
not yet been enacted.  

In letters dated in April 2003 and October 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Thus, Board concludes that the 
notification received by the veteran adequately complied with 
the VCAA and subsequent interpretive authority, and that he 
has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increased rating is being denied, no new rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Factual Background

In a January 1993 rating action, service connection was 
granted for recurrent neck sprain.  A 20 percent evaluation 
was assigned. 

In support of his recent claim for increase is a July 2000 VA 
examination report.  The veteran's primary complaint was of 
continual neck pain, for which he takes medication daily.  A 
recent MRI showed herniated nucleus pulposus at C5 (the 5th 
cervical vertebra) and spurring of the vertebrae at several 
levels in the cervical region.  Examination of the cervical 
spine showed considerable loss of motion.  The veteran flexed 
forward to 10 degrees and extended to 5 degrees.  He 
laterally flexed to 15 degrees to the right and 20 degrees to 
the left.  He rotated 45 degrees in either direction.  He did 
all motion with some pain.  An MRI of the cervical spine 
showed slight narrowing of the right neural foramen due to 
osteophytic spurring at C6-7.  There was no evidence of nerve 
root entrapment.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since 1999, according to 
SSA criteria.  The primary diagnosis was discogenic and 
degenerative disorders of the back.  Medical records 
accompany the disability determination, consisting of reports 
from VA and non-VA medical sources.  The remaining medical 
records document routine care of the veteran for a variety of 
ailments. 

In September 2000, the RO increased the disability rating for 
recurrent neck sprain with post-traumatic changes to 30 
percent, effective May 4, 2000.  

The veteran underwent additional VA examination in February 
2004.  His primary complaint was of increased neck pain, 
especially upon turning his head.  He wore a collar and 
stated that in the last year he had been in bed for more than 
six months, because of pain and an inability to walk.  He 
said that cold would aggravate his neck considerably and also 
cause spasms.  He had had no surgery on his neck.  A December 
2001 MRI showed right disc protrusion at C5-6 and C6-7.  
Examination revealed that the veteran had essentially no 
motion of the cervical spine, with 5 degrees of flexion, 
extension, and lateral motion, all of which caused pain.  The 
reflex in the right elbow was 3+, and it was absent in the 
left elbow.  He had decreased sensation in the hand on the 
volar surface bilaterally of the fifth, fourth and third 
fingers.  He had some loss on the medial aspect of the fourth 
finger.  In the dorsum of the fifth, fourth and third 
fingers, the pinprick was absent.  He had weak grip 
bilaterally and weak shoulders against resistant motion.  He 
showed fatigue and weakness on repetitive motion.  The 
clinical impression was cervical disc disease at C5-6 and C6-
7, and ulnar nerve injury to the right and left hands, 
secondary to cervical disc disease.  

In April 2004, the RO granted service connection for 
radiculopathy of the right and left upper extremities and 
assigned separate 20 percent ratings effective May 4, 2000, 
as related to the service-connected recurrent neck sprain 
with post-traumatic changes, which was separately rated at 30 
percent.  

III.  Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003).  These changes are listed under Diagnostic Codes 
5235 to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome).  The revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  In 
addition, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The veteran's cervical spine disability in this case has been 
rated as 30 percent disabling under DC 5290, for severe 
limitation of motion.  Prior to the regulatory changes, this 
represented the maximum schedular rating available.  38 
C.F.R. § 4.71a (effective prior to September 26, 2003).  The 
Board has also considered the evidence of painful motion and 
functional impairment of the cervical spine.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since the veteran is currently at the maximum 
evaluation, even with painful motion and functional 
impairment, a higher evaluation is not available.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Additional diagnostic codes applicable to the cervical spine 
prior to September 26, 2003 include DC 5285, for residuals of 
fracture of the vertebra; DC 5286 for complete bony fixation 
(ankylosis of the spine in a favorable angle; and DC 5287, 
for unfavorable ankylosis of the cervical spine, none of 
which categories of disability is present in this case.

Since the veteran has degenerative disc disease, and no other 
diagnostic code appears more applicable to the record before 
us, the Board will review the rating criteria of DC 5293 to 
determine whether an evaluation greater than 30 percent can 
be assigned.

Under the former DC 5293, a 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

Considering the veteran's service-connected cervical spine 
disorder under the former DC 5293, the evidence does not 
establish that he meets the criteria for severe 
intervertebral disc syndrome.  Clinical findings show 
sensation to touch and pinprick was variable in the fifth, 
fourth and third fingers.  The examiner did not specifically 
address the strength of the upper extremities, but noted that 
the grip in both hands was weak and the shoulders were weak 
against resistance.  There was no significant muscle atrophy 
noted in the upper extremities.  The Board finds that, taken 
as a whole, these symptoms indicate a disability picture that 
is significant in degree, but not such that a 40 percent 
rating is assignable under DC 5293.  

As revised effective September 23, 2002, under DC 5293, IDS 
can be evaluated based upon either the total duration of 
incapacitating episodes over the past 12 months or a 
combination of the chronic orthopedic and neurologic 
manifestations.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a (2006).  Note (1) to the new 
version of DC 5293 defines an "incapacitating episode" as 
"a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" are defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note (2). 

Considering the veteran's disability under the amended 
criteria for IDS, the disability does not warrant an 
evaluation in excess of 30 percent.  The Board acknowledges 
the veteran's self-report that he experienced an 
incapacitating episode of 6 months' duration in the last 
year; however, there is no evidence of record demonstrating 
that a physician prescribed bed rest or that the veteran was 
treated by a physician during such episode.  

However, as there is evidence of a separate neurological 
disorder, ulnar nerve injury in both upper extremities, the 
RO evaluated the neurologic manifestations separately under 
DC 8515.  38 C.F.R. § 4.124a (2006).  DC 8515 pertains to 
disabilities involving the median nerve and separate 20 
percent evaluations were assigned in April 2004, effective 
from May 2000.  As noted previously, the veteran has not 
expressed disagreement with the evaluations assigned.  In 
addition, any orthopedic disability has already been 
considered based on limitation of motion, and determined to 
be 30 percent.

The diagnostic criteria pertinent to spinal disabilities were 
revised again, effective September 26, 2003.  The most recent 
version of the law requires a finding of ankylosis in order 
for the veteran to qualify for a higher rating.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2006).  Specifically, while the 
record shows that the veteran's range of cervical spine 
motion is severely restricted, he retains a measurable range 
of motion of the cervical spine, indicating that he does not 
have ankylosis.  Thus, based on the analysis of those 
criteria set forth above, the veteran remains entitled to a 
30 percent evaluation for his service-connected cervical 
spine disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected cervical spine disability, 
interference with his employment is foreseeable.  However, 
the record does not indicate or contain reference to frequent 
hospitalization for treatment of his service-connected neck 
disorder.  The veteran has not identified any specific 
factors which may be considered to be exceptional or unusual 
with respect to his cervical spine disability in light of the 
Rating Schedule, and the Board has been similarly 
unsuccessful.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, then, under any version of the diagnostic 
criteria, the maximum evaluation to which the veteran is 
entitled is his currently assigned 30 percent rating.  The 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to an increased evaluation for neck strain is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


